Title: To George Washington from Moses Hazen, 26 December 1782
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                            Pompton 26th-29 December 1782
                        
                        I have the Honour to acknowledge the Receipt of your Excellency’s Letters of the 4th and 9th Instant.
                        I have called on the Magistrates at this Place to assist in billeting the Troops, and have in Company with
                            them visited the Houses, Families, and Quarters of the Men, and have with some little Difficulty obtained their
                            Approbation and Authority in support of our present Quarters, which extend three Miles, or thereabouts, on each and every
                            Point of the Compass from the Yellow-House, Curtis’s Tavern. I shall establish small Guards on the extreme Parts of the
                            Cantonment, on the Roads leading from the Yellow-House to Ringwood, Kings’ Ferry, Pracaness, and Morris-Town; our Main
                            Guard near the Centre, and my own at my Lodgings at Mr Arent Schuyler’s near a Mile from the Yellow-House. The People are
                            now very busy in making their Quarters as comfortable as possible for the Winter. I shall attend very particular to the
                            Matter your Excellency has been pleased to direct. Desertions from the Enemy are very frequent: Last Evening eight of the
                            42nd Regiment and two from the Royal Artillery came to this Place; they made their Escape from Paulis-Hook. As I judge it
                            is necessary for those Deserters to have Certificates from the Adjutant-General’s Office, I have detained them here until
                            the return of the Bearer, and beg your Excellency will please to direct whether I shall send those Men to Head-Quarters,
                            or wait the Passes being sent here for them: If the latter, I wish a Number of Blank Passes may be sent, to be made use of
                            in future as Occasion may require: These Men, as well as the Deserters in general, wish to go into the State of
                            Pennsylvania.
                        I have now to reply to your Excellency’s Letter of the 9th in the Case of Capt. Duncan, in which, and in
                            order to enable your Excellency to judge of the Propriety of the Complaint, it will be necessary to look back to the
                            Establishment of the Regiment, and sundry Regimental Orders and Regulations respecting the Formation of Companies.
                        In the Resolutions of Congress of the 20th of January 1776 may be seen the Establishment of the Regiment,
                            forming Twenty Companies of Fifty Men each, and on that Establishment, confirmed by sundry subsequent Resolutions, the
                            Regiment still exists.
                        On the 23rd of Octr: 1776 Congress directed the Regiment to be recruited to its first Original Establishment
                            in any of the United States. Under this Resolution, a Number of Officers were appointed to the Regiment and Capt. Duncan
                            had then his first Appointment as Lieutenant in Capt. (now Major) Reid’s Company. Capt. Reid and Lieut. Duncan by their
                            united Exertion brought fifteen Men into the Field at Princeton in June 1777, as appears by Major Reid’s Recruiting
                            Account, of which six Men are still in Service and in the Regiment, which was formed into eighteen Companies in the Year
                            1777. I at that Time endeavoured to establish (contrary to the Inclination of many Officers) a Rule to make the Companies
                            as nearly equal as possible, and consequently transferr’d a Number of Men from the stronger to the weaker Companies, which
                            I soon found destroyed every Kind of Emulation amongst the Officers to keep up the Strength of their Companies. Having no
                            State to recruit for the Regiment, or State or Town Bounty to offer, I was led by what I thought good Policy to break
                            through the first Rule of continuing the Companies equal, and directed that those Officers who exerted themselves in the
                            Recruiting Service should be allowed to keep their Recruits in their own Companies, which Rule has since been observed
                            down to the present Period, and which I am convinced has been instrumental of keeping up the Regiment to its present
                            Strength.
                        In the Year 1778 Capt. Duncan was promoted from a Lieutenant to his present Rank, and directed to take the
                            Command of the then late deceased Capt. Parmalee’s Company. 
                        Finding a great Inconveniency arising in the Course of Duty by such a Number of small Companies, added to the
                            Want of Non-commissioned Officers, induced me to issue the following Order, viz.
                        "July 15, 1780.
                        The great Inconvenience attending a Number of small Companies in a Regiment incomplete
                            with Non-commissioned Officers for the Duty in Camp—the Difficulty of drawing and dividing out Provisions—and the
                            Impossibility of keeping exact Details of Duty, makes it necessary to incorporate for the present some
                            of the smaller Companies into the larger, for the greater Ease and Regularity of Duty, and more perfect Discipline of the
                            Regiment, which is to take Place in the following Manner, viz.
                        CaptsSatterlee’s and Hughes’s Companies
                        Capts Carlile’s, M’Connel’s and Popham’s Companies.
                        Capts Heron’s and Duncan’s Companies
                        Capts Burnes’s and Munson’s Companies
                        Capts Lloyd’s and Taylor’s Companies
                        Capts White’s and Pry’s Companies
                        Capts Liebert’s and Gilbert’s Companies
                        Capts Olivie’s, Paulint’s and Gosselin’s Companies
                        These several Companies so incorporated are to draw up and encamp in the following Manner: Capt. Satterlee’s
                            on the Right—Capt. Carlile’s on the Left, and so on from Right to Left, viz: Lloyd’s—Munson’s—White’s—Duncan’s—Liebert’s—Olivie’s. This Incorporation is not however to be understood as a Diminution or Dissolution of any Company or
                            Companies in the Regiment; on the contrary, all Weekly and Monthly Returns, as well as Muster Rolls and Pay Rolls are to
                            be made and kept up in the old former Manner; but on all other Duty whatever, the Regiment is for the present to be
                            considered as composing Eight Companies, for which the Commanding Officers of each will be responsible."
                        As soon as we got into Winter Quarters the preceding Incorporation was dissolved by an Order herein as
                            follows.
                        "January 3, 1781.
                        The Incorporation of the Companies, as by the Orders of the 15th of July last, is dissolved."
                        Finding still an Inconveniency by the Number of small Companies, they were again incorporated, by the
                            Recommendation of the Honourable Major-Genl Baron Stuben, by an Order as follows, viz.
                        "March 15, 1781.
                        The Companies are to be embodied and formed agreeable to the Orders of the 15th of July 1780, with the
                            following Alterations only, Viz.
                        Capt. Olivie’s Company to remain as it is.
                        Capts Liebert’s and Paulint’s.
                        Capt. Hughes’s to be joined to Satterlee’s.
                        Capts Munson’s, Gilbert’s, and Pry’s.
                        Capts Carlile’s, Popham’s, and the late M‘Connel’s.
                        Capts Lloyd’s, late Heron’s, and Duncan’s.
                        Capts White’s and Lee’s.
                        Capt. Gosselin’s to remain by itself.
                        Capt. Selin’s to make the 9th Company, which is to do Duty with the Regiment."
                        Under which Regulation we served the Campaign of 1781.
                        On the first of January 1782 Lieut. Col. Antill, by my Approbation, issued the Order now complained of;
                            herein recited.
                        "January 1, 1782.
                        It being highly necessary for the Regularity of the Accounts as well as the mustering of the Regiment that
                            the same be arranged; it will from this Day, and until further Orders, be formed into eight Companies, in the following
                            Order, viz.
                        1st Satterlee’s, Hughes’s and Duncan’s. Lieuts Anderson and Bugbee.
                        2nd Munson’s, M’Connel’s, and Popham’s. Lieuts Dionne and Lee.
                        3rd Olivies. Lieut. Mooers and Ens. Gosselin.
                        4th Lloyd’s, late Gilbert’s, and White’s. Lieut. Torrey.
                        5th Pry’s and late Heron’s. Lieut. Cady.
                        6th Gosselin’s. 390—Lieut. Feriole and Ens. Boileau.
                        7th Lee’s and Carlile’s. Lieut. Stuart.
                        8th Selin’s and Liebert’s. Lieut. Gilmant and Ens. M’Pherson.
                        "The Regiment will do Duty, Parade, and be returned and mustered agreeable to this Arrangement; and all
                            Accounts of Arms, Ammunition; Clothing, &c. &c. to be regularly kept by the Commanding Officers of
                            Companies respectively."
                        Which Regulation we have since observed to the entire Satisfaction of every Officer in the Regiment, except
                            the Complainant Capt. Duncan, and his Patron Major Reid.
                        It appears by your Excellency’s Letter that Capt. Duncan has not fairly stated the Subject of his Complaint,
                            as he says Captains Gosselin, Selin, and Lee are younger Officers than himself; all of whom he perfectly knows will dispute
                            Rank with him. Capt. Gosselin was a Captain in my Regiment before Duncan was in Service. Capt. Selin was a Captain in the
                            Army at a Time Duncan was a Lieutenant: They both Command their own Companies, chiefly inlisted by themselves: Gosselin is
                            a Canadian, and commands a Canadian Company: Selin a German; his Company is chiefly composed of Germans that do not
                            understand the English Language. The Want of the French and German Language would render Capt. Duncan unfit to command
                            either of those Companies.
                        In the Next Place, suppose for a Moment Capt. Duncan’s Assertion respecting his Seniority of Rank to Capts
                            Gosselin, Selin, and Lee, to be true, yet his own Argument will condemn himself; for we muster twelve Captains in the
                            Regiment, which is formed into eight Companies—Capt. Duncan does not pretend to be higher up amongst them than the ninth
                            Captain, of course no Company remains for him. If therefore he wishes to succeed in any Point of View, it must be by
                            throwing the Companies into their Original State, by which he may have the remains of Major Reid’s Company, consisting of
                            six Men, or those of the late deceased Capt. Parmelee consisting of ten Men; both Numbers include the Non-commissioned
                            Officers.
                        The Incorporation of the Companies by the Regimental Orders of the first of January last was not I am
                            persuaded calculated to prejudice Capt. Duncan; for the first governing Principles were to make the Companies as nearly
                            equal as possible, having Regard at the same Time to the Difference of Languages and the States to which the Men belonged,
                            to bring those Classes together and assign the proper Officers to Command them. He has been allowed to take his pretended
                            Rank in the Regiment; he is considered in the Details of all Duty and Commands.
                        The Rank of the Officers in the Regiment has not ever been finally settled, and the Minister of War has
                            deferred his Arrangement of the Regiment until his return from Boston. These are Matters that I am anxious to have
                            settled, tho’ I think the latter should be the first attended to, as that will most probably settle the greater Part of
                            the Disputes of Rank. Capt. Duncan, if his own Declarations are to be credited, means to retire, and is only waiting for
                            the first of January next to see if the Regiment will be reduced or not; whether or not, he is one out of two Officers
                            that is opposed to the Existence of the Regiment, and has been for this near three Years past labouring all in his Power
                            to break it up. I sincerely wish he was provided for in a Manner more agreeable to himself, and where he might be more
                            useful to this Country.
                        I have thus far endeavoured to give your Excellency a general Idea of the Case in Question. As Capt. Duncan
                            has served patiently the Campaigns of 1780 and 1781 in a similar Situation to that which he is in at present, their will
                            be no great Hardship in his continuing for a few Days longer, until the Secretary at War arranges the Regiment and the
                            Rank of the Officers is settled. I have the Honour to be, With the most profound Respect, Your Excellency’s most obedient
                            And very humble Servant
                        
                            Moses Hazen
                        
                        
                            P.S. Decemr 29th, Since writing the above I have received your Excellencys letter of the 26
                            Current.
                        
                        
                            M:H:
                        
                    